842 So.2d 1000 (2003)
B.W., Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILY SERVICES, Appellee.
No. 3D02-1557.
District Court of Appeal of Florida, Third District.
April 16, 2003.
Sanford Rockowitz, Miami, for appellant.
Calianne P. Lantz, Assistant District Legal Counsel, for appellee.
Before GODERICH, SHEVIN and RAMIREZ, JJ.
*1001 PER CURIAM.
We affirm the order adjudicating the children dependent as to the mother, B.W.[1] However, we reverse the disposition placing W.A.W. in the father's custody and the order terminating the Department's jurisdiction over W.A.W. Termination and disposition were premature because the court placed the child with the father without requiring the Department to complete and file a home study on the father as dictated by section 39.521(3)(b)(1), Florida Statutes (2001). M.B. v. Dep't of Children & Family Servs., 785 So.2d 1240 (Fla. 5th DCA 2001).
Adjudication affirmed; cause remanded for further proceedings.
NOTES
[1]  We note that W.E.W. is already eighteen years old and no longer under the jurisdiction of the court. N.L. v. Dep't of Children & Family Servs., 770 So.2d 220 (Fla. 3d DCA 2000); L.Y v. Dep't of Health & Rehab. Servs., 696 So.2d 430 (Fla. 4th DCA 1997).